DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	In paragraph [0018] of the specification, - now United States Patent Number 5,757,986, – has been inserted after “617,810,”.
	In claim 3, line 4, “systembeing” has been replaced by – system being -.
					         Comments
	The first amendment updates the status of an application incorporated by reference.
	The second amendment corrects a minor typographical error.
Reasons for Allowance
	With respect to claim 1, the cited prior art closest in scope is Imaki et al (WO 2019130472 A1).
	Imaki et al recites: A system [ taught by figure 1], comprising: a LIDAR system [ figure 1 is a LIDAR ] configured to generate an outgoing LIDAR signal and multiple composite light signals that each carries a different channel and that each includes a contribution from a reference signal and a contribution from a comparative signal [ figure 1 teaches multi-wavelength source (11 and 12) sent out via splitter (21) and transmitter (25) wherein a received reflection (C5) is combined as a comparative signal with a reference (C2) at combiner (26) ], the comparative signals each including light from the outgoing LIDAR signal that has been reflected by one or more objects located outside of the LIDAR system [ taught by the received signal (C5) – the channels being defined by the different wavelengths of the transmitted light ], and the reference signals each including light from the outgoing LIDAR signal but excluding light that has been reflected by any object located outside of the LIDAR system [ taught by the reference signal (C2) ]; and electronics configured to induce a frequency offset in the reference signals between a LIDAR data period and a channel period,
the electronics configured to use the composite signals generated during the LIDAR data period to generate LIDAR data [ the signal processing circuit (32) determines LIDAR data ], and the electronics configured to use the composite signals generated during the channel period to associate each one of at least a portion of the composite signals with the channel carried by the composite signal.
	Imaki et al, when taken alone or in combination with other art of record, does not teach or suggest signal processing electronics configured to use the composite signals generated during the channel period to associate each one of at least a portion of the composite signals with the channel carried by the composite signal.
	As a result, claim 1 is allowable.
	Method claim 10 is allowed for the reasons applied to claim 1 above in that it at least recites “…using the composite signals generated during the channel period to associate each one of at least a portion of the composite signals with the channel carried by the composite signal.”
	Claims 2-9 are allowed in that they depend on claim 1.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645